DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-127304, filed on 6/29/17.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/19, 2/18/20 and 3/16/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-13 and 15-17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by NAKAMURA et al. (US 20150377953, hereinafter NAKAMURA).

Regarding to claim 1, NAKAMURA discloses an apparatus (fig. 1) comprising: 
an applicator (fig. 1[22, 26]) and paragraph 0028 discloses power supply 22 and the probing system 26 constitute a voltage application unit) configured to apply a voltage signal to a power semiconductor device (paragraph 0028 discloses the bias power supply 22 and the probing system 26 are controlled such that a fixed voltage value (constant voltage) is applied to the semiconductor device 32); 
a light detector configured to detect light from the power semiconductor device at a plurality of detection positions (fig. 1[24]) and paragraph 0030 discloses 24 for detecting electrical properties occurring in the semiconductor device 32 in response to the laser light, paragraph 0038 and 47 discloses the detection at a plurality of positions. Fig. 2 shows the scanning path) and output detection signals based on detection results (fig. 1[28] and paragraph 0039 discloses the sensor 24 detects the electrical property value, the control system 28 generates the electrical property image, and the monitor device 30 displays the electrical property image); and 
a determination unit (fig. 1[28] and paragraph 0043 discloses the controller 28 served as a determination unit) configured to determine a quality of the power semiconductor device based on temporal changes of the detection signals (paragraph 0043 discloses that determines whether or not the avalanche amplification occurs based on the plurality of electrical property images respectively corresponding to . 

Regarding to claim 10, NAKAMURA discloses a method (fig. 3) comprising: 
applying a voltage signal to a power semiconductor device (fig. 3[S11]); 
detecting light from the power semiconductor device (fig. 3[S12]) at a plurality of detection positions (fig. 2 and paragraph 0047) and outputting detection signals based on detection results (fig. 3[S14-15]); and 
determining the quality of the power semiconductor device based on temporal changes of the detection signals (fig. 3[S16]). 

Regarding to claim 2, NAKAMURA discloses the apparatus according to claim 1, further comprising a comparison unit (the controller also considers as a comparison unit) configured to compare the temporal changes of the detection signals with a preset threshold value (paragraph 0044 and fig. 3 step 15 discloses the comparison of the detection signal to a threshold using the control system 28), wherein the determination unit determines the quality of the power semiconductor device based on a comparison result in the comparison unit (paragraph 0050 discloses to identify the failure part). 

Regarding to claim 3, NAKAMURA discloses the apparatus according to claim 1, further comprising a comparison unit configured to compare the temporal changes of the detection signals with each other, wherein the determination unit determines the quality of the power semiconductor device based on a comparison result in the comparison unit (paragraph 0050 plurality of electrical property images obtained in this way are compared with each other, and the electrical property image in which the electrical property caused by the OBIC is sharply changed is identified, and thereby, the failure part can be identified). 

Regarding to claims 4 and 13, NAKAMURA discloses the apparatus according to claim 1, wherein the light detector detects light from the power semiconductor device at a plurality of detection positions including a peripheral portion of the power semiconductor device (fig. 1-2 and paragraph 0047 discloses a scanning system and scan a plurality thus it indicates a plurality of detection positions including a peripheral portion). 

Regarding to claims 6 and 15, NAKAMURA discloses the apparatus according to claim 1, wherein the light detector individually detects light from the power semiconductor device at the plurality of detection positions (fig. 4-6 discloses the light detector individually detects light from the power semiconductor device at a position. Paragraph 0047 and fig. 2 discloses to detect at plurality of positions). 

Regarding to claims 7 and 16, NAKAMURA discloses the apparatus according to claim 1, wherein the applicator applies a voltage signal causing avalanche breakdown to the power semiconductor device (fig. 3, 6 and paragraphs, 0004 0033, 0049). 

Regarding to claims 8 and 17, NAKAMURA discloses the apparatus according to claim 7, wherein the light detection unit detector detects light emission occurring in the power semiconductor device due to the avalanche breakdown (fig. 3-6, paragraph 0010, 0049). 


Regarding to claim 11, NAKAMURA discloses the method according to claim 10, further comprising comparing the temporal changes of the detection signals with a preset threshold value (paragraph 0044 and fig. 3 step 15 discloses the comparison of the detection signal to a threshold using the control system 28), wherein the quality of the power semiconductor device is determined based on a comparison result (paragraph 0050 discloses to identify the failure part). 

Regarding to claim 12, NAKAMURA discloses the method according to claim 10, further comprising of comparing the temporal changes of the detection signals with each other, wherein the quality of the power semiconductor device is determined based on a comparison result (paragraph 0050 plurality of electrical property images obtained in this way are compared with each other, and the electrical property image in which the electrical property caused by the OBIC is sharply changed is identified, and thereby, the failure part can be identified). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA as applied to claim 1 and 10 respectively above, and further in view of Takahashi et al. (US 4906922 hereinafter Takahashi).

Regarding to claims 5 and 14, NAKAMURA discloses the apparatus according to claim 1, wherein the light detection unit simultaneously detects light from the power semiconductor device at the plurality of detection positions (paragraph 0043 discloses simultaneously detects light at plurality voltages). 
However, NAKAMURA does not disclose the light detection unit simultaneously detects light from the power semiconductor device at the plurality of detection positions.
Takahashi discloses a system include detector 113 which is a two-dimensional detector such as a CCD camera, photo-diode array or vidicon camera for simultaneously detects light from the DUT at the plurality of detection positions
.

Claims 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA as applied to claim 1 and 10 respectively above, and further in view of Matsumoto et al. (US 20070113630 hereinafter Matsumoto).

Regarding to claims 9 and 18, NAKAMURA discloses the apparatus according to claim 1, except wherein a time resolution of the light detector is 1 .mu.s or less. 
Matsumoto discloses a system include a light source 50, light detector 32 (paragraph 0023 discloses 32 formed of a four-divided photodiode) which irradiates a sample with excitation light to observe the sample (fig. 1, paragraph abstract and 033).
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art, incorporate the system of Matsumoto into NAKAMURA in order to observe a change in an electron state (electron transfer) of a molecule (or an atom) excited by light irradiation with a high time resolution and a high spatial resolution (paragraph 0009 of Matsumoto).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON T LE/           Primary Examiner, Art Unit 2863